Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-12 are pending and are presented for this examination.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/18/2020, 12/28/2020, 07/23/2021 and 12/17/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “excellent bake hardening and plating adhesion” in claims 1-12 is a relative term which renders the claims indefinite. The term “excellent” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections
Claims 1 and 5 has recitations "(excluding 0%)”, “(mm)”.  It is unclear whether these recitations within the brackets would further limit the scope of the claim.  Applicant is required to open brackets in claims 1 and 5 in order to have the claim limitations considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ahn (KR100711468B1) in view of Im (KR2014018580A) and Fushiwaki (EP3109330A1).
As for claims 1-6, Ahn discloses a high strength cold rolled steel sheet and the method of making.  The steel sheet B (Table 1) comprises all elemental compositions within presently claimed compositions ranges as illustrated in Table 1 below. 
Table 1
Element
Applicant
(weight %)
Ahn et al.
(weight %)
Table 1
within
(weight %)
C
0.005-0.08
0.06
0.06
Mn
1.3-2.3
1.624
1.624
P
<=0.03
0.015
0.015
S
<=0.01
0.003
0.003
                  N
<=0.01
0.005
0.005
Al
0.01-0.06
0.05
0.05
                  Cr
<=1
0
0
Sb
<0.1
0.05
0.05
Si
<=0.3
0.16
0.16
Mo
<=0.2
0.059
0.059
B
<=0.003
0.0026
0.0026

 
Regarding microstructure, Ahn discloses broad range microstructure comprises ferrite as main phase and martensite structure 2-70%( Claims), hence overlapping instant claim 1 required microstructure requirement.
Ahn further discloses hot dip galvanizing by zinc plating on the surface of steel sheet. (Page 7 paragraph 8).  Alloying is followed after the hot dip galvanizing. (Page 7 paragraph 9)  Hence, it supports instant claims 2-3 required hot dip galvanized layer and an alloyed hot dip galvanized layer.
The steel sheet B has YS=248 MPa and TS=541 MPa (Table 3).  Hence, both YS and yield ratio (YS/TS=0.4584) are within instant claim 4 required ranges.
Ahn differs from instant claim 1 such that it does not disclose instant claimed wherein clause which is structure limitation due to combination of steel sheet composition, microstructure and process of making.
Ahn discloses a similar process of making the steel sheet No B as follows: (Page 7 Example section)
Reheating a slab at 1150-1250 C for 1 hour in a heating furnace , hot rolling finish at 850-950 C, winding (i.e. coiling) at 650 C.  Since winding temperature is lower than hot rolling finish temperature, cooling the hot rolled steel sheet to winding temperature is expected.
Cold rolling the hot rolled coiled with a cold reduction ratio 50-70%, hence overlapping instant claim 6 required 40-80%.
Continuous annealing the cold rolled steel sheet B (Table 2) at 790 C which is considered within the range of Ac1+20 to Ac3-20 C as required by instant claim 5.
Primary cooling the continuously annealed cold rolled steel sheet at primary cooling rate of 3.2 C/s to 650-720C ( Page 6 last paragraph )
Hence, Ahn discloses a similar process of making as required by instant claim 4.
Ahn does not expressly disclose cooling rate of 10-70 C/s and continuously annealing under hydrogen concentration of 3-30% by volume.
Regarding instant claim 4 required cooling rate of 10-70 C/s,  Im discloses a similar steel sheet with similar compositions as Ahn and expressly discloses cooling step between hot rolling and winding (English translation Page 5 line 56) such that cooling rate is 10-50 C/s for controlling thickness of scale getting thick and maintaining hot rolling productivity. 
Regarding continuously annealing under hydrogen concentration of 3-30% by volume, Fushiwaki discloses a high strength steel plate when annealing is performed in a continuous annealing line at hydrogen concentration of 20% by volume or more to minimize surface oxidation of Si, Mn which is the same purpose as instant application tries to achieve.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply cooling rate 10-50 C/s between hot rolling and winding steps as disclosed by Im and H2 concentration of 20% or more in continuous annealing step as disclosed by Fushiwaki, in the process of Ahn for maintaining hot rolling productivity and minimizing surface oxidation of Si, Mn.
Since the steel sheet product of Ahn in view of Im and Fushiwaki has compositions that meet the instant application composition and is made from a similar process overlapping process parameters as demonstrated above , it is therefore reasonable to believe that the claimed structure limitations would have naturally flowed following the suggestion of Ahn in view of Im and Fushiwaki.    See MPEP 2112.01 I.
As for claim 8,  Ahn’s primary cooled cold rolled steel sheet is immersed in hot dip galvanizing zinc bath at 450-470 C at an average cooling rate of 1-100 C/s meets instant claim 8 secondary cooling ,immersing and final cooling steps.
As for claims 9-10, Ahn discloses alloying the hot dip galvanized steel sheet at 440-580 C which overlaps instant claim 10 required 500-540 C.


 Allowable Subject Matter
Claims 7 and 11-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733